Citation Nr: 0842180	
Decision Date: 12/08/08    Archive Date: 12/17/08

DOCKET NO.  04-44 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran served on active duty from December 1966 to 
December 1969.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from a September 2002 
rating decision of the VA Regional Office (RO) in St. 
Petersburg, Florida that denied service connection for PTSD.  

The Board denied the veteran's claim in August 2006 and an 
appeal to the United States Court of Appeals for Veterans 
Claims (Court) ensued.  In response to the Appellant's 
pleadings and the VA 
Secretary/Appellee brief dated in February 2008, the Court 
issued a Memorandum Decision in April 2008 and subsequent 
Order in May 2008 vacating the April 2006 decision and 
remanding the case to the Board for readjudication consistent 
with the Court's decision.

Following review of the record, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The veteran contends that she now has PTSD as the result of 
traumatic stressors in service that include processing young 
soldiers' documents for their transport to Vietnam, and an 
incident in service in which she had to enter a gas chamber.  
A detailed stressor account dated and received in September 
2003 is of record.  

Pursuant to the VA Secretary/Appellee's February 2008 brief, 
the Court's April 2008 Memorandum vacated the Board's August 
2006 decision on the basis that the Board misapplied and/or 
did not properly interpret the requirements for a diagnosis 
of PTSD under the Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV).  The Court stated that because the Board 
applied an incorrect standard in applying DSM-IV, it provided 
inadequate reasons and bases for essentially finding it 
unnecessary to provide the appellant with an examination to 
determine a causal nexus between current symptomatology and 
the claimed inservice stressors.  It was added that not only 
did the Board apply incorrect standards as to whether there 
were sufficient stressors, but that it failed to specifically 
discuss the elements of 38 U.S.C.A. § 5103A(d)(2) regarding 
entitlement to a medical examination.  The Court found that 
given the errors noted regarding the Board's discussion of 
the sufficiency of the alleged stressors, it could not be 
said that the Board's failure to specifically discuss section 
5103A(d) elements regarding entitlement to a medical 
examination was nonprejudicial.  The Court held that the 
failure to properly apply DSM-IV criteria precluded proper 
review of the decision by the Court, and that remand was 
required to provide the Board an opportunity to apply the law 
correctly to the facts in the first instance.

The Court stated that on remand, the claim should be 
readjudicated based on the correct interpretation of the law.  
The Board was instructed to fully assist the appellant with 
his claim by re-examining the evidence and seeking any other 
information that was necessary to support its decision, as 
well as set forth adequate reasons and bases for its ultimate 
determination.

In view of the above, the Board is of the opinion that the 
appellant should be afforded a VA compensation and pension 
examination by a psychiatrist, to include a medical opinion.  
The fulfillment of the VA's statutory duty to assist the 
veteran includes providing additional VA examination by a 
specialist when warranted, and conducting a thorough and 
contemporaneous medical examination, including a medical 
opinion which takes into account the records of prior medical 
treatment, so that the disability evaluation will be a fully 
informed one. See Hyder v. Derwinski, 1 Vet. App. 221 (1991); 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Review of the record discloses that in a VA outpatient clinic 
note dated in April 2000, it was recorded that the appellant 
had been going to a Vet Center for more than a year for 
treatment of possible PTSD.  It does not appear these records 
have been requested and this should be accomplished.

Additionally, the record indicates that the appellant appears 
to seek regular VA outpatient psychotherapy.  The recent 
record date through March 9, 2005.  Therefore, VA clinical 
records dating from March 10, 2005 should be retrieved and 
associated with the claims folder. See Epps v. Brown, 9 Vet. 
App. 341 (1996); Robinette v. Brown, 8 Vet. App. 69 (1995); 
Bell v. Derwinski, 2 Vet. App. 611 (1992).

Under the circumstances, the case is REMANDED for the 
following actions:

1.  The RO must review the claims 
file and insure that all 
notification and development 
actions required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002 
& Supp. 2008), the implementing 
regulations found at 38 C.F.R. 
§ 3.159 (2008), and any other legal 
precedent are fully complied with 
and satisfied pertaining to the 
issue of entitlement to service 
connection for PTSD since the most 
recent duty-to-assist letter was 
issued in July 2001.  

2.  The appellant's Vet Center 
records should be requested and 
associated with the claims folder.

3.  All VA outpatient records 
dating from March 10, 2005 should 
be requested and associated with 
the claims folder.

4.  Following a reasonable period 
of time for receipt of additional 
information, the appellant should 
be scheduled for examination by a 
VA psychiatrist who has not seen 
her previously.  The claims file 
and a copy of this remand should be 
made available to the physician 
designated to examine the 
appellant.  The examiner should 
indicate whether or not the claims 
folder was reviewed.  The examiner 
should carefully read and consider 
the veteran's detailed statement in 
the record as to her reported in-
service stressors, and determine 
whether the diagnostic criteria to 
support the diagnosis of PTSD have 
been satisfied.  If a PTSD 
diagnosis is deemed appropriate, 
the examiner should comment on the 
link between the current 
symptomatology and one or more of 
the in-service stressors reported 
by the veteran.  The examiner 
should also provide an opinion as 
to whether it is at least as likely 
as not that the veteran now has any 
other psychiatric disability that 
is traceable to service, or whether 
it is more likely of post service 
origin and unrelated to active 
duty.  The report of examination 
should be presented in a narrative 
format and include the complete 
rationale for all opinions 
expressed.

5.  The veteran must be given 
adequate notice of the examination, 
to include advising her of the 
consequences of failure to report 
under 38 C.F.R. § 3.655 (2008).

6.  The RO should ensure that the 
medical report requested above 
complies with this remand, 
especially with respect to the 
instructions to provide competent 
medical opinions.  If the report is 
insufficient, or if the requested 
action is not taken or is 
deficient, it should be returned to 
the examiner for correction. See 
Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After taking any further 
development deemed appropriate, the 
RO should re-adjudicate the issue 
on appeal.  If the benefit is not 
granted, the veteran and her 
representative should be furnished 
a supplemental statement of the 
case and be afforded an opportunity 
to respond before the record is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


